Fourth Court of Appeals
                                San Antonio, Texas
                                    December 10, 2020

                                   No. 04-20-00374-CR

                                Robert Francis BILUNAS,
                                        Appellant

                                             v.

                                  The STATE of Texas,
                                        Appellee

                 From the 198th Judicial District Court, Kerr County, Texas
                                  Trial Court No. B19-83
                       Honorable M. Rex Emerson, Judge Presiding


                                      ORDER
      Appellant’s brief was due on December 7, 2020. On December 8, 2020, appellant filed a
motion requesting a thirty day extension of time to file his brief. After consideration, we
GRANT the motion and ORDER appellant to file his brief by January 4, 2021.




                                                  _________________________________
                                                  Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of December, 2020.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court